Citation Nr: 0737402	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-29 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1999 to May 
2000.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision in which the RO denied 
the veteran's claims for service connection for back pain, 
with pain radiating down both legs, for bilateral hip pain, 
and for bilateral knee pain.  In September 2002, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in July 2003, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2003.

In a July 2004 rating decision, the RO granted service 
connection for a back condition, effective December 14, 2001.  
As such action constitutes a full grant of the benefit sought 
with respect to that claim, that claim will not be further 
addressed.  

In her September 2003 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  A June 2006 letter notified the 
veteran that her hearing was scheduled in September 2006.  
The record reflects that the veteran failed to report for her 
scheduled hearing.  She has not requested rescheduling of the 
hearing.  As the veteran is deemed to have withdrawn her 
hearing request (see 38 C.F.R. § 20.704(d) (2007)), the Board 
will proceed with its review of the claims on the basis of 
the current record. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
has a current bilateral hip disability.  

3.  There is no competent medical evidence that the veteran 
has a current bilateral knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The criteria for service connection for bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2002 pre-rating letter and a 
December 2003 post-rating letter, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The January 2002 letter specifically 
informed the veteran to submit any copies of private 
treatment or active duty or Reserve records in her 
possession, thus satisfying the fourth element of the duty to 
notify.  

After issuance of the January 2002 and December 2003 letters, 
and opportunity for the appellant to respond, the July 2004 
supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The Board notes that the RO notified the veteran regarding 
the assignment of disability ratings and effective dates in a 
post-rating, March 2006 letter.  However, the timing of this 
notice is not shown to prejudice the veteran.  Because the 
Board's decision herein denies the claims for service 
connection, no disability ratings or effective dates are 
being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, private treatment records, 
and the reports of VA examinations conducted in March 2002 
and December 2003.  Also of record and considered in 
connection with the claim are various statements submitted by 
the veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by the appellant, the Board 
finds that both of the claims for service connection must be 
denied.  

The veteran asserts that she incurred injuries to her hips 
and knees in service.  Service medical records reflect 
complaints of right hip pain in December 1999.  The 
assessment was hamstring versus piriformis strain and gluteal 
strain.  X-rays of the hip were unremarkable.  Also in 
December 1999, the veteran complained of right knee pain.  
The assessment was iliotibial band syndrome, tendonitis, 
patella tendon, patellar femoral syndrome, and questionable 
medial meniscal involvement.  At follow-up treatment of the 
right knee in January 2000 the assessment was patellar 
femoral syndrome, patellar tendonitis.  The veteran continued 
to complain of right hip pain in March 2000, when the 
assessment was rule out stress fracture.  

Records of private treatment from July 2000 to January 2002 
reflect treatment for low back pain with radiation into the 
lower extremities, but do not include specific complaints 
regarding, or treatment for, the hips or knees.  

During the March 2002 VA examination, the veteran reported 
the onset of right hip and right knee pain during the first 
month of boot camp.  She added that she had X-rays of her 
hips and knees in service, but, "They didn't see anything."  
The veteran denied present hip or knee pain, but described 
constant low back pain radiating into the lower extremities.  
Examination of the hips revealed no tenderness to palpation, 
erythema, or swelling.  Pelvis was level.  Flexion of the 
hips was to approximately 125 degrees bilaterally, extension 
was to approximately 30 degrees bilaterally, adduction was to 
25 degrees bilaterally, abduction was to approximately 45 
degrees bilaterally, external rotation was to approximately 
60 degrees bilaterally, and internal rotation was to 40 
degrees bilaterally.  

Examination of the knees revealed no gross deformity, 
swelling, effusion, erythema, increased warmth, crepitus, 
tenderness on palpation, or gross instability.  Anterior 
drawer, Lachman's and McMurray's tests were negative.  The 
veteran was able to squat and stand from a squatting position 
without complaints of discomfort.  The diagnosis was 
unremarkable examination of both knees and hips.  

During the December 2003 VA examination, the examiner 
acknowledged review of the claims file, and noted that there 
was evidence of right hip pain in service.  The veteran gave 
a history of intermittent bilateral hip and knee pain and 
stiffness, and a history of intermittent left knee giving 
way.  On examination, active and passive range of motion in 
the bilateral knees was 0 to 130 degrees.  Range of motion of 
the hips revealed flexion from 0 to 100 degrees on the right 
and 0 to 115 degrees on the left.  Extension was from 0 to 15 
degrees on the right and 0 to 20 degrees on the left.  
Adduction was from 0 to 25 degrees, bilaterally, abduction 
was from 0 to 30 degrees, bilaterally, external rotation was 
from 0 to 30 degrees bilaterally, and internal rotation from 
was from 0 to 35 degrees bilaterally.  Range of motion in the 
bilateral hips was painful in all directions, right more than 
left, but pain was mostly in the back.  The veteran was 
unable to perform repetitive movements secondary to severe 
low back pain.  There was some tenderness in the left knee 
anteriorly and some guarding of movements in the bilateral 
hips, right more than left.  

The examiner noted that X-rays and MRI of the right hip were 
within normal limits and X-rays of the bilateral knees and 
left hip were within normal limits.  The diagnosis was no 
pathology of the hips and knees, rather, the examiner stated 
that lower extremity pain was due to low back pain.  

In this case, the Board finds that there is no competent and 
persuasive medical evidence of a current disability of the 
bilateral hips or bilateral knees for which service 
connection can be granted.  Notwithstanding the evidence of 
treatment for the right hip and right knee in service, the 
medical evidence of record does not reflect current diagnoses 
pertinent to the hips and knees.  Specifically, the March 
2002 and December 2003 VA examinations reflect an 
unremarkable examination and no pathology in the hips and 
knees, respectively.  While the evidence reflects complaints 
of pain, as reflected in the veteran's September 2002 NOD and 
September 2003 substantive appeal, there are no medical 
findings or diagnoses to support the existence of underlying 
pathology for that pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub. 
nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); see Evans v. West, 12 Vet. App. 22 (1998).  

Further, the December 2003 VA examiner attributed the 
veteran's pain in her lower extremities to her low back 
disability, for which service connection has been 
established.  There is otherwise no post-service medical 
evidence establishing any disability of the bilateral hips or 
bilateral knees, and the appellant has not identified or 
alluded to the existence of any such evidence.  Accordingly, 
there is no basis for a grant of service connection for 
either claimed disability. 
 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, competent and persuasive medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   
 
In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claims.  As indicated above, each claim 
turns on the medical matter of current disability, and 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).   As the veteran is not shown to be 
other than a layperson without the appropriate medical 
training and expertise, she is not competent to render a 
probative opinion on a medical matter, such as the diagnosis 
of a specific disability or opinion as to etiology of such a 
disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.
 
In adjudicating each claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as competent and persuasive evidence simply does not support 
either claim, that doctrine is not for application, and the 
veteran's claims for service connection for a bilateral hip 
disability and bilateral knee disability must each be denied. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a bilateral hip disability is denied.  

Service connection for a bilateral knee disability is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


